Exhibit 10.29

BENEFIT EQUALIZATION PLAN OF ABC, INC.

(Restated to reflect amendments adopted through March 13, 1998)

 

I. Purpose of Plan

The purpose of this Plan is to provide a means of equalizing the benefits of
those employees participating in the ABC, Inc. Retirement Plan (the “Retirement
Plan”), the ABC, Inc. Savings & Investment Plan (the “Savings Plan”), the
Fairchild Publications, Inc. Publishing Pension Plan (or, effective on and after
April 1, 1998, Schedule XXXVII of the ABC, Inc. Retirement Plan) (the
“Publishing Pension Plan”), and, after December 31, 1988, the ABC, Inc.
Supplemental Pension Plan (or, effective on and after January 1, 1996, Schedule
XXXIII of the ABC, Inc. Retirement Plan) (the “Supplemental Plan”) whose funded
benefits under the Retirement Plan, the Savings Plan, the Publishing Pension
Plan, the Supplemental Plan or any of them are or will be limited by application
of Sections 415 and 401(a)(17) of the Internal Revenue Code of 1986 (the
“Code”).

Before April 1, 1998, benefits under this Plan relating to the Publishing
Pension Plan were provided under the Benefit Equalization Plan of Capital Cities
Media, Inc. (the “Media Plan”). Effective April 1, 1998, the Media Plan was
merged into this Plan.

The “Employing Corporation” means ABC, Inc. (the “Corporation”) or any
corporation participating in the Retirement Plan, the Savings Plan, the
Publishing Pension Plan or the Supplemental Plan which employs any member in the
Plan.

 

II. Administration of the Plan

The Pension Committee of the Retirement Plan shall administer the Plan. The
Committee shall have the authority, in its sole discretion, to construe the
Plan; to decide all questions relating to the eligibility of any individual to
participate in the Plan or to his or her entitlements to benefit under the Plan;
to prescribe, amend and rescind rules and regulations relating to the Plan, and
to make, amend or revoke all determinations and decisions necessary or advisable
for administering the Plan. The Committee may employ and rely on such legal
counsel, such actuaries, such accountants and such agents as it may deem
advisable to assist in the administration of the Plan. Decisions of the
Committee shall be conclusive and binding on all persons.

 

III. Participation in the Plan

Only employees who are members of the Retirement Plan and/or members of the
Savings Plan and/or members of the Publishing Pension Plan and/or members of the
Supplemental Plan and (i) who are officers of the Corporation or an Employing
Corporation elected by the Board of Directors of such corporations or (ii) who
have the title of vice president or higher or (iii) who are management employees
designated to participate by the Committee (and whose designation has not been
revoked by the Committee) shall be eligible to participate in this Plan whenever
their benefits under the Retirement Plan or the Savings Plan or the Publishing
Pension Plan or the Supplemental Plan as from time to time in effect would
exceed the limitations on benefits and contributions imposed by Section 415 of
the Code calculated from and after September 2, 1974 or would be limited by the
application of Section 401(a)17) of the Code from and after January 1, 1989.
Under clause (iii) above, the Committee may in its discretion designate any
management employee to participate in one or more of the Retirement Plan, the
Savings Plan, the Publishing Pension Plan and the Supplemental Plan and not in
the remaining plan or plans.

For purposes of this Plan, the benefits under the Retirement Plan, the Savings
Plan, the Publishing Pension Plan and/or the Supplemental Plan of a participant
in this Plan shall be determined without



--------------------------------------------------------------------------------

regard for any provision contained in such Plans incorporating limitations
imposed by Sections 415 and 401(a)(17) of the Code and without regard to the
effect of any qualified domestic relations order, as described in Section 206(d)
of the Employee Retirement Income Security Act of 1974, as amended, awarding any
portion of such benefit to a former spouse or qualified dependent.

 

IV. Equalized Benefits Related to the Retirement Plan

The Employing Corporation shall pay to each of its eligible members of the
Retirement Plan or their beneficiaries a supplemental pension benefit equal to
the benefit which would have been payable to them under the Retirement Plan,
without regard for any provision of the Retirement Plan incorporating
limitations imposed by Sections 415 and 401(a)(17) of the Code and without
regard for the provision of the Retirement Plan under which a member’s benefit
is determined as the sum of a pre-1994 portion and a post-1993 portion in order
to mitigate the effect of the 1993 amendment to Section 401(a)(17) of the Code,
to the extent that such benefit otherwise payable under the Retirement Plan
exceeds the limitations imposed by Sections 415 and 401(a)(17) of the Code. Such
supplemental pension benefits shall be payable in accordance with all the terms
and conditions applicable to the member’s benefits under the Retirement Plan,
including whatever optional benefits he may have elected. If a member’s benefits
under the Retirement Plan are to continue after his death for the benefit of his
spouse or a designated beneficiary, then any participant in this Plan shall have
the right at any time to change the recipient of the survivorship benefit
payable under this Plan; provided, however, any such change, if made after the
applicable deadline set forth in the Retirement Plan, shall not affect the
amount of the benefit payable under this Plan as originally calculated or the
term for which such benefit is payable, also as originally calculated.

 

V. Equalized Benefits Related to the Savings Plan

When the contributions for a member in the Savings Plan have met the limitations
imposed by Section 415 and 401(a)(17) of the Code for any year, the member shall
no longer be permitted to make Tax Deferred Contributions or Taxed Contributions
to the Savings Plan or to participate in Company contributions under the Savings
Plan during the year.

The Corporation shall maintain a book account for each such member in this Plan
to which the Employing Corporation shall credit an amount equal to the amount
which would have been credited, but was not credited, to the member’s account
under the Savings Plan had he been permitted to make additional matched Tax
Deferred Contributions or matched Taxed Contributions to the Trust Fund under
the terms of the Savings Plan. Except as provided in the next sentence, a member
whose Tax Deferred Contributions or Taxed Contributions are ended in any plan
year after 1986 by reason of the limitations imposed by Sections 415 and
401(a)(17) of the Code shall have amounts credited to his account under this
Article only if he shall have elected, at the time and in the manner determined
by the Committee, to have his salary otherwise payable to him reduced on an
after-tax-basis, in the same manner as if he had made Taxed Contributions into
the Savings Plan. A member of the Savings Plan who has received any credit under
this Article for any period before 1987 shall have amounts credited to his
account under this Article after 1986 only if he shall have elected, at the time
and in the manner determined by the Committee, to have his salary otherwise
payable to him deferred under this Plan. The aggregate amount of any salary
reductions or deferrals shall be added to the member’s book account under this
Plan, and the member’s rights in such salary reductions or deferrals shall be
fully vested. The Corporation shall distribute to each member in this Plan or
his beneficiary an amount in cash equal to the value of his book account
attributable to his deemed Tax Deferred Contributions or Taxed Contributions and
the deemed contributions by the Employing Corporation for each year at the same
times and under the same terms and conditions as set forth in the Savings Plan.
If a member’s benefits under the Savings Plan are to continue after his death
for the benefit of his spouse or a designated beneficiary, then

 

Benefit Equalization Plan of ABC, Inc.

   2   



--------------------------------------------------------------------------------

the member shall have the right at any time to change the recipient of the
survivorship benefit payable under this Plan; provided, however, any such
change, if made after the applicable deadline set forth in the Savings Plan,
shall not affect the amount of the benefit payable under this Plan as originally
calculated or the term for which such benefit is payable, also as originally
calculated.

This Article V shall be terminated effective March 31, 1998 and benefits
provided under this Article V shall be distributed as soon as practicable
thereafter.

 

VI. Equalized Benefits Related to the Publishing Pension Plan

Each Employing Corporation shall pay to each of its eligible members of the
Publishing Pension Plan or their beneficiaries a supplemental pension benefit
equal to the benefit which would have been payable to them under the Publishing
Pension Plan, without regard for any provision herein incorporating limitations
imposed by Sections 415 and 401(a)(17) of the Code, to the extent that such
benefit otherwise payable under the Publishing Pension Plan exceeds the
limitations imposed by Section 415 and 401(a)(17) of the Code. Such supplemental
pension benefits shall be payable in accordance with all the terms and
conditions applicable to the member’s benefits under the Publishing Pension
Plan, including whatever optional benefits he may have elected. If a member’s
benefits under the Publishing Pension Plan are to continue after his death for
the benefit of his spouse or a designated beneficiary, then any participant in
this Plan shall have the right at any time to change the recipient of the
survivorship benefit payable under this Plan; provided, however, any such
change, if made after the applicable deadline set forth in the Publishing
Pension Plan, shall not affect the amount of the benefit payable under this Plan
as originally calculated or the term for which such benefit is payable also as
originally calculated.

For the purpose of calculating the amount of the supplemental pension benefit of
an eligible participant under this Plan, the amount of his benefit otherwise
payable under the Publishing Pension Plan shall be determined on the basis of
the benefit formula added to the Publishing Pension Plan effective January 1,
1993, and without taking into consideration the participant’s accrued benefit as
of December 31, 1993, as determined under the terms of the Publishing Pension
Plan as in effect as of December 31, 1992.

 

VII. Equalized Benefits Related to the Supplemental Plan

The Employing Corporation shall pay to each of its eligible members of the
Supplemental Plan of their beneficiaries a supplemental pension benefit equal to
the benefit which would have been payable to them under the Supplemental Plan,
without regard for any provision herein incorporating limitations imposed by
Sections 415 and 401(a)(17) of the Code, to the extent that such benefit
otherwise payable under the Supplemental Plan exceeds the limitations imposed by
Sections 415 and 401(a)(17) of the Code. Such supplemental pension benefits
shall be payable in accordance with all the terms and conditions applicable to
the member’s benefits under the Supplemental Plan, including whatever optional
benefits he may have elected. If a member’s benefits under the Supplemental Plan
are to continue after his death for the benefit of his spouse or a designated
beneficiary, then any participant in this Plan shall have the right at any time
to change the recipient of the survivorship benefit payable under this Plan;
provided, however, any such change, if made after the applicable deadline set
forth in the Supplemental Plan, shall not affect the amount of the benefit
payable under this Plan as originally calculated or the term for which such
benefit is payable, also as originally calculated.

 

VIII. Trigger Events

(a) For the purpose of this Plan, a “Trigger Event” shall mean

 

Benefit Equalization Plan of ABC, Inc.

   3   



--------------------------------------------------------------------------------

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”), other than Berkshire Hathaway, Inc., a
Delaware corporation (“Berkshire”), or any Affiliate or Associate (as
hereinafter defined) of Berkshire (Berkshire and such Affiliate and Associate
being hereinafter referred to collectively as the “Berkshire Group”), in one or
more transactions, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of an aggregate of 20% or more of either
(a) the then outstanding shares of common stock of the Corporation (the
“Outstanding Company Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions shall not constitute a
Trigger Event: (A) any acquisition directly from the Corporation (excluding an
acquisition by virtue of the exercise of a conversion privilege), provided that
the Person acquiring such Outstanding Company Common Stock or Outstanding
Company Voting Securities beneficially owns less than 5% of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
before such acquisition, (B) any acquisition by the Corporation, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any Affiliate of the Corporation or (D) any
acquisition by any corporation pursuant to a transaction described in clauses
(A), (B) and (C) of paragraph (iv) below; or

(ii) The acquisition by any one or more of the Berkshire Group, in one or more
transactions, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 30% (the “Prohibited
Percentage”) of either the Outstanding Company Common Stock or the Outstanding
Company Voting Securities, provided, however, that any such acquisition shall
not constitute a Trigger Event if the Berkshire Group shall have attained the
Prohibited Percentage (A) as the result of an acquisition of Outstanding Company
Common Stock or Outstanding Company Voting Securities by the Corporation which,
by reducing the number of shares outstanding, increases the proportionate number
of shares owned by the Berkshire Group to the Prohibited Percentage of (B) with
the consent of the Corporation’s Board of Directors in accordance with an
Agreement dated January 2, 1986 between the Corporation and Berkshire, provided
however, that if the Berkshire Group shall become the beneficial owner of more
than 30% of such securities pursuant to clauses (A) or (B) of this paragraph
(ii), an shall thereafter acquire any additional Outstanding Company Common
Stock or Outstanding Company Voting Securities other than pursuant to clause
(B) of this paragraph (ii), then such acquisition shall constitute a Trigger
Event; or

(iii) Individuals who constitute the Incumbent Board (as hereinafter defined)
cease for any reason to constitute at least a majority of the Board of Directors
of the Corporation (the “Board”). “Incumbent Board” shall mean individuals who
as of December 14, 1989, constitute the Board and any individual who becomes a
director after December 14, 1989, whose election, or nomination for election by
the Corporation’s shareholders, is approved by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

(iv) Approval by the shareholders of the Corporation of a reorganization, merger
or consolidation, in each case unless, following such reorganization, merger or
consolidation, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately before such
reorganization, merger or consolidation beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities

 

Benefit Equalization Plan of ABC, Inc.

   4   



--------------------------------------------------------------------------------

entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such reorganization, merger or consolidation in
substantially the same proportions as their ownership, immediately before such
reorganization, merger or consolidation of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Corporation, any employee benefit plan (or related trust) of the
Corporation and the Berkshire Group) beneficially owns, directly or indirectly,
20% or more, and the Berkshire Group does not beneficially own, directly or
indirectly, more than 30%, of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation and (C) at least a majority of the members of the
Board of Directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation; or

(v) Approval by the shareholders of the Corporation of (a) a complete
liquidation or dissolution of the Corporation or (b) the sale or other
disposition of all or substantially all of the assets of the Corporation, other
than to a corporation with respect to which, following such sale or other
disposition, (A) more than 60% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately before such sale or other disposition in
substantially the same proportion as their ownership, immediately before such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Corporation, any employee benefit plan (or related trust) of the
Corporation and the Berkshire Group) beneficially owns, directly or indirectly,
20% or more, and the Berkshire Group does not beneficially own, directly or
indirectly, more than 30% of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation and (C) at least a majority of the members of the
board of directors of such corporation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such sale or other disposition of assets of the Corporation.

For the purpose of this Article, the terms “Affiliate” and “Associate” shall
have the respective meanings ascribed to such terms in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act, as in effect on December 14, 1989.

(b) Upon the occurrence of the Trigger Event, as defined in this Article VIII,
the following provisions of this Article VIII shall apply.

(c) All benefits under the Plan shall be completely nonforfeitable.

(d) The amount of the benefits to which a participant shall be entitled under
this Plan shall be the aggregate amount determined under the foregoing Articles
of this Plan as of the date of the occurrence of the Trigger Event upon the
assumption that such participant’s benefits under the Retirement Plan, the
Savings Plan and/or the Supplemental Plan were then fully vested and
nonforfeitable.

(e) All benefits to which a participant is entitled under their Plan shall be
paid to him or his designated beneficiary(ies), as the case may be, in a single
lump-sum distribution immediately after the occurrence of the Trigger Event.

 

Benefit Equalization Plan of ABC, Inc.

   5   



--------------------------------------------------------------------------------

(f) If a participant is entitled to a lump-sum distribution pursuant to
subsection (e) of this Article VIII, and all or part of that distribution is
attributable to the benefits provided under Article IV or VII hereof, the
portion of the lump-sum distribution attributable to the benefits provided under
Article IV or VII, whichever applies, shall be the actuarial equivalent of the
participant’s estimated accrued benefit under Article IV or VII hereof, as the
case may be, payable as of age 65 (or the participant’s actual age, if greater)
determined as follows:

The estimated benefit of a participant (including a participant who is a
terminated vested employee) shall be determined—

 

  (A) as of the last day of the month preceding the month in which the Trigger
Event occurs, and

 

  (B) on the basis of the most recent information then reasonably available to
the Corporation, including a reasonable estimate of the participant’s Average
Final Earnings or Average Final Compensation, as the case may be, and, where
applicable, a reasonable estimate of the participant’s Profit Sharing Pension
Benefit (as defined by the Supplemental Plan), and

 

  (C) based on the participant’s actual credited service as of the last day of
the month preceding the month in which the Trigger Event occurs; and

 

  (D) shall be reduced by the accrued benefit determined at any prior Trigger
Event and which was distributed in a lump sum at such time.

The actuarially equivalent lump-sum distribution shall be determined on the
basis of the actuarial assumptions used to determine the amount of a lump-sum
distribution of the same size under the Retirement Plan (in the case of a
benefit determined under Article IV hereof) or the Supplemental Plan (in the
case of a benefit determined under Article VII hereof) for the plan year that
includes the date as of which the benefit is determined in accordance with this
subsection (f).

(g) This Article VIII shall not apply to any participant who, upon the
occurrence of a Trigger Event, is not employed by the Employing Corporation, nor
to any benefits provided under Article VI.

 

IX. Claims

If the claim for benefits under the Plan is denied for any reason, written
notice of such denial shall be given within 30 days thereafter to the
participant or beneficiary on whose behalf the claim is made. Upon the written
request of such participant or beneficiary delivered to the Committee within 60
days after such notice has been given, the Committee will fully review the
denial of such benefits and will cause due notice of the results of its review
to be given to the affected participant or beneficiary.

 

X. Miscellaneous

This Plan may be terminated at any time by the Board of Directors of the
Corporation, in which event the rights of participants to their accrued
supplemental pension benefits and in their book accounts established under the
Plan (to the extent not otherwise vested under the provisions of Article V)
shall vest. This Plan may also be amended at any time by the Board of Directors
of the Corporation, except that no such

 

Benefit Equalization Plan of ABC, Inc.

   6   



--------------------------------------------------------------------------------

amendment shall deprive any participant of his supplemental pension benefit
accrued at the time of such amendment or reduce the amount then credited to his
book account established under this Plan.

Benefits payable under this Plan shall not be funded and shall be paid out of
the general funds of the Employing Corporation.

This Plan shall be construed, administered and enforced according to the laws of
the State of New York.

 

Benefit Equalization Plan of ABC, Inc.

   7   



--------------------------------------------------------------------------------

APPENDIX I

Special Provisions Relating to Sales of Publishing Businesses

Effective as of May 9, 1997, Fairchild Publications, Inc. assumed responsibility
for all liabilities and obligations of ABC Media, Inc. and its subsidiaries
under the Benefit Equalization Plan of ABC, Inc. and the Benefit Equalization
Plan of Capital Cities Media, Inc. for the benefits of current and former
employees of ABC Media, Inc. and its subsidiaries.

 

Benefit Equalization Plan of ABC, Inc.

   8   



--------------------------------------------------------------------------------

APPENDIX II

Equalized Benefits Related to a Special Pension Agreement

In addition to any amount provided by any other provision of this Plan, the
Employing Corporation shall pay a supplemental benefit to any eligible
Participant who has entered into an agreement that has specifically designated
by the Committee as a special pension agreement payable under the Plan (a
“Special Pension Agreement”). The amount of the supplemental benefit shall be
determined in accordance with the terms of the applicable Special Pension
Agreement entered into by and between the Employing Corporation and the eligible
employee designated therein. If the eligible employee is entitled to a lump-sum
distribution of his or her benefits under this Appendix II pursuant to the
subsection (e) of Article VIII and all or part of the distribution is
attributable to the equalization of benefits related to the Retirement Plan
and/or the Supplemental Plan, the amount of such lump-sum distribution or part
thereof shall be determined in accordance with subsection (f) of Article VIII as
if the benefits were provided under Article IV and/or VII, respectively. If
there is a conflict between the terms of this Plan and the terms of
Participant’s Special Pension Agreement, the terms of the Special Pension
Agreement shall govern such Participant’s benefits under this Appendix II.

 

Benefit Equalization Plan of ABC, Inc.

   9   